COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 EX PARTE:                                                    No. 08-14-00082-CR
                                               §
 DORA AHN,                                                       Appeal from the
                                               §
                            Appellant.                    346th Judicial District Court
                                               §
                                                            of El Paso County, Texas
                                               §
                                                              (TC# 20110D00574)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the State’s third motion for extension of time to file the brief until
                                         '
December 5, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before December 5, 2014.

       IT IS SO ORDERED this 24th day of October, 2014.

                                            PER CURIAM